Exhibit 10.2

 

LOGO [g768443g99w22.jpg]

June 5, 2014

Mark Marinko

XXXXXXXXXXXXXX

XXXXXXXXXXX

Dear Mark:

This letter confirms our recent discussions regarding your employment with Great
Lakes Dredge & Dock Company, LLC (GLDD). Listed below are the particular terms
of this offer;

 

Position:

   Chief Financial Officer

Report to:

   Jonathan Berger, Chief Executive Officer

Start Date:

   To be determined

Base Salary:

   Great Lakes Dredge and Dock Company will pay you an annual salary of
$300,000.00/yr to be paid on GLDD’s regular paydays in accordance with its
practices regarding payment of personnel.

Bonus:

   You are eligible to participate in the Annual Cash Bonus Plan or similar or
successor plans as the Company may establish. Your bonus target is 50% of base
salary based on a full year’s participation. Bonuses are determined based on
company performance and individual performance, and are at management’s
discretion. Bonuses are paid in March of the subsequent calendar year.
Accordingly, your first bonus payout would be March, 2015 for 2014 performance.
The earned bonus for 2014 will be prorated.

Equity:

   You are eligible to participate in any equity based compensation plans
established or maintained by the company per the terms of the plan then in
effect including the Company’s 2007 Long-Term Incentive Plan and any successor
thereto. The value of granted equity awards is targeted at 40% of your base
salary. 401k & Profit Sharing:    You will also have the opportunity to
participate in the GLDD 401(k) plan that matches your contributions dollar for
dollar up to 6% of your salary with immediate vesting. In addition, you will
participate in our Profit Sharing Plan. The profit sharing award can range from
0 - 10% of base salary dependent upon the Company’s performance and
profitability and is deposited into your 401 (K) account. The profit sharing
payout has been at or exceeded 6.5% the last five years. The profit sharing plan
has a three year vesting schedule. Please see the attached document for a
summary of these plans. Supplemental Savings Plan    You will also have the
opportunity to participate in the GLDD Supplemental Savings Plan that allows for
tax-deferred savings and profit sharing awards beyond the IRS -imposed 401(k)
limits.

Benefits:

   Effective on the first day of your employment, you will be eligible to
participate in our Cigna OAP medical & dental plan, life insurance plan and
disability plan. Please see the attached document for a summary of these
benefits.



--------------------------------------------------------------------------------

Vacation:

   You will be eligible for 20 days of vacation annually. Vacation time for 2014
will be prorated based on your start date.

Holidays:

   Great Lakes Dredge and Dock Company recognizes eight (8) holidays. Those
holidays are New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Day after Thanksgiving, Christmas Eve & Christmas Day. In
addition, salaried employees on the payroll on January 1st shall be entitled to
Two (2) floating holidays to be taken within the calendar year and subject to
the approval of the employee’s supervisor. Salaried employees hired subsequent
to January 1st and prior to July 1st shall be entitled to One (1) Floating
Holiday.

Conditions:

   This is a pre-employment offer and is contingent on successful completion of
a background check and a pre-employment drug screen. Please contact Maricela
Bowers at 630-574-3479 as soon as possible to schedule your appointment. We must
also be able to confirm your eligibility for employment in the US under the
Immigration Reform and Control Act. On your first day of employment, please
bring appropriate documentation for the completion of the I-9 Form. You must
have at least one document from list A or one document from list B and C.
Attached is a list of acceptable documents for I-9 purposes.

Please be advised that GLDD is an at-will company and your acceptance of this
offer by no means constitutes a contract between GLDD and you. Please also treat
this offer as “Company Proprietary”.

We are very excited about you joining the company. I feel confident that you
will find your career with Great Lakes Dredge & Dock Company both challenging
and rewarding. Should you require any additional information please contact Lisa
Foody at (630)574-2437.

Please confirm receipt of this offer at your earliest convenience. It is
requested that you consider this offer carefully and, regardless of your
decision, please sign and return a copy of this letter as soon as possible.

 

Sincerely,

/s/ Jonathan W. Berger

Jonathan W. Berger

Chief Executive Officer

Great Lakes Dredge and Dock Corporation

 

ACCEPT

      

DECLINE

Mark W. Marinko        Printed Name      Printed Name /s/ Mark W. Marinko       
Signature      Signature June 5, 2014        Date      Date